Citation Nr: 0724522	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  91-46 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a fracture 
of the right humerus during treatment at Department of 
Veterans Affairs (VA) facilities from January to March 1988, 
for the purposes of accrued benefits. 

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for fractures of both hips, 
the pelvic ramus, abrasions of the right elbow and leg, and a 
contusion of the head during treatment at VA facilities from 
January to August 1988, for the purposes of accrued benefits. 



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1941 to October 
1945 and from May 1947 to June 1963.  He died in August 1990.  
The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1991 rating decision of VA's New 
York, New York, Regional Office (RO).  

Consideration of the appellant's appeal was stayed by VA 
pending the resolution of litigation that affected the 
interpretation of 38 U.S.C.A. § 1151, and then for the 
promulgation of amended regulations.  This matter was then 
remanded for additional development in May 1998.  

After completion of the development requested in May 1998, 
the appeal was returned to the Board.  A March 2004 Board 
decision denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for accrued benefits 
purposes.  Claims for service connection for the cause of 
death and service connection for chronic anemia for accrued 
benefit purposes were also denied.  The appellant appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court). 

In a June 2006 decision, the Court upheld the Board's denial 
of the claims for service connection for the cause of death 
and service connection for chronic anemia for accrued benefit 
purposes.  The Court vacated the Board's decision in regards 
to the appellant's claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for accrued 
benefits purposes.  This issue was then remanded to the Board 
for action consistent with the Court's decision.  


FINDINGS OF FACT

1.  The veteran sustained a fracture of the right humerus as 
a result of a fall during VA hospitalization from January 
1988 to March 1988, which resulted in a disability.  

2.  There is no medical evidence to relate the fracture of 
the ramus of the left pubic bone to VA hospitalization or 
medical treatment.  

3.  The abrasions and contusions sustained by the veteran 
during VA hospitalization and medical treatment in 1988 did 
not result in residual disability.  


CONCLUSIONS OF LAW

1.  The criteria for compensation for the residuals of a 
fracture of the right humerus during VA hospitalization, for 
accrued benefit purposes, have been met.  38 U.S.C.A. 
§§ 1151, 5107(b), 5121(a) (West 1991, 2002 & Supp. 2007); 38 
C.F.R. § 3.1000 (2006).  

2.  The criteria for compensation for fractures of both hips, 
the pubic ramus, abrasions of the right elbow and leg, and a 
contusion of the head, for accrued benefit purposes, have not 
been met.  38 U.S.C.A. §§ 1151, 5107(b), 5121(a); 38 C.F.R. § 
3.1000.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 487 (2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

As discussed below accrued benefits claims are decided on the 
basis of evidence in the claims file at the time of the 
veteran's death.  The appellant could not substantiate the 
claim with additional evidence.  Hence, VCAA notice or 
assistance could not serve to substantiate this claim.

Nonetheless, the RO provided VCAA notice by letter dated in 
December 2003.  This letter told the appellant what evidence 
was needed to substantiate the claim for 38 U.S.C.A. § 1151 
benefits for accrued benefit purposes.  She was also informed 
of what evidence VA would obtain and what evidence she was 
responsible for obtaining.  The 2003 letter asked the 
appellant to notify VA if she knew of any evidence or 
information that she thought would support her claim.  This 
met the requirement to notify the appellant to send any 
relevant evidence in her possession.  

She did not receive notice as to an effective date or rating, 
but since no effective dates or ratings are being set in this 
decision, she was not prejudiced.  The claim has not been 
readjudicated by the RO since the notice was received by the 
appellant.  However, the appellant replied in December 2003 
that she did not have any additional evidence to submit, and 
requested that the case be returned to the Board.  
Furthermore, the appellant's representative has displayed 
actual knowledge of what is required to prevail in a claim 
for compensation under 38 U.S.C.A. § 1151 in his arguments to 
the Court.  Therefore, the Board may proceed with 
adjudication of the veteran's claim.  Finally, the Board 
notes that as the portion of the decision regarding the 
fracture of the right humerus is favorable to the appellant, 
any failure in the duty to notify for this disability is 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

The Board further finds that the duty to assist the appellant 
has been met.  The Board notes that claims for accrued 
benefits are unique in that they are decided on the basis of 
the evidence contained in the claims folder at the time of 
the veteran's death.  Only evidence considered to be 
constructively in the possession of VA, such as VA hospital 
and treatment records, may be obtained.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  This has been accomplished in this 
case.  As the duty to assist has been satisfied, the Board 
will proceed with consideration of the appeal.  

38 U.S.C.A. § 1151 for Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to a surviving spouse. 38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2006).

The statute has been amended by repealing the 2-year limit on 
accrued benefits such that a veteran's survivor may receive 
the full amount of the award for accrued benefits.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  However, the amended statutory 
provision applies to deaths occurring on or after the date of 
enactment of the Act, or December 16, 2003. As the veteran 
died prior to that date, the amendments are not applicable.

Applications for accrued benefits must be filed within one 
year after the date of death. 38 U.S.C.A. § 5121(c) (West 
2002).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent. 
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran. 38 
C.F.R. § 3.1000(a)(1),(4) (2006).

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits 
Act of 2003 and the amended 38 U.S.C. § 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary. See 71 Fed. Reg. 78,368-78,369 (Dec. 29, 2006) 
(Adopts as final rule, without change, the proposed rule 
published in the Federal Register on June 29, 2006). See 71 
Fed. Reg. 37,027- 37,031 (June 29, 2006) (Proposed Rules). In 
this case, 38 C.F.R. § 3.1000 as amended is applicable to the 
appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death." Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 
and 5121 together that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been finally 
adjudicated by VA on or before the date of death. See e.g., 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (38 
U.S.C.A. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.).

The RO denied the veteran's claim of entitlement to benefits 
claimed under the provisions of 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351) in November 1989.  In July 1990 the 
veteran's representative submitted a notice of disagreement 
with that decision.  The veteran died in August 1990.  
Accordingly, the claim was pending at the time of the 
veteran's death.  The appellant's claim for accrue benefits 
was received in September 1990, within two years of the 
veteran's death.

The August 1988 claim filed on behalf of the veteran, argues 
that the residuals of a fractured pelvis that occurred 
between May 23, 1988 and June 1, 1988 at a VA facility should 
eligible for compensation.  It was also claimed that the 
veteran had sustained other injuries while receiving VA care 
since his hospitalization on January 7, 1988.  Compensation 
was claimed under the provisions of the statute that was 
formerly found at 38 U.S.C.A. § 351.

The original claim specifically referred to treatment 
received at VA facilities beginning in January 1988.  
Although the veteran did not specify when the treatment 
ended, the claim was submitted in August 1988, so it could 
only have been a claim for compensation for injuries received 
between January and August 1988.

At the time of the veteran's claim and the appellant's claim 
for accrued benefits, 38 U.S.C.A. § 1151 (formerly 
38 U.S.C.A. § 351) provided that, where a veteran suffers an 
injury or aggravation of an injury resulting in additional 
disability as a result of VA hospital, medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that the provisions of 38 U.S.C.A § 1151 
did not require a finding of fault or negligence to establish 
entitlement to compensation.  The Supreme Court specifically 
held that the "as a result of" language of § 1151 is 
naturally read simply to impose the requirement of a causal 
connection between the "injury" or "aggravation of an injury" 
and "hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational treatment."  Gardner, at 
555-556.

Effective October 1, 1996, 38 U.S.C.A. § 1151 was amended by 
Congress to explicitly incorporate a fault requirement.  
Pub.L. 104-21, Title IV, § 422(a) (Sept. 25, 1996, 105 Stat. 
403, 406. This amendment is inapplicable to claims, such as 
those in this case, made prior to October 1, 1997.  Pub.L. 
104-204, § 422(b),(c).

In order to prevail under the statute in effect at the time 
of the veteran's claim, there must have been medical evidence 
of a current disability; medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical, or 
surgical treatment; and medical evidence of a nexus between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file or 
constructively of record at the time of his death.  38 
U.S.C.A. § 5121(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.1000 (2005).  This being the case, the Board must confine 
its review to the evidence in the claims folder at the time 
of the veteran's death or VA records already in existence but 
not yet placed in the claims folder at the time of his death.  
The Board notes that this excludes the July 1995 VA medical 
opinion.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Humerus

In its June 2006 decision, the Court noted that the essential 
question, is whether or not the veteran sustained an 
additional disability during his VA hospitalization.  

Disability refers to impairment of earning capacity.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A mere injury during 
hospitalization is not sufficient to establish the presence 
of a disability.  The veteran must have had some permanent 
impairment at the time he submitted his claim.  He must have 
had a current disability.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

VA hospital records dated from January to March 1988 show 
that the veteran was admitted for treatment of a brainstem 
infarct.  During hospitalization, he fell and fractured his 
right humerus.  These records show that the veteran was 
receiving physical therapy for his fracture at the time of 
his discharge from hospitalization.  X-ray studies dated in 
March and April 1988 confirm a fracture of the surgical neck 
of the right humerus with overriding of the fracture 
fragments and medial angulation of the major distal fragment.  
There was an increasing callus.  

The evidence clearly shows that this injury was related to 
the circumstance of the veteran being hospitalized at a VA 
facility.  Given the X-ray findings, and the necessity of 
physical therapy; it is at least as likely as not that the 
humerus fracture resulted in disability.  Therefore, 
entitlement to compensation for accrued purposes for the 
residuals of the fracture of the right humerus is warranted.  
Jackson v. Nicholson, 43, F. 3d 822 (Fed. Cir. 2005).  

Fractures of the Hips, Abrasions of the Right Elbow
and Leg, and a Contusion of the Head

The June 2006 Court decision noted that the appellant had 
claimed compensation under 38 U.S.C.A. § 1151 for 
disabilities other than the fracture of the humerus.  

The evidence clearly establishes that the veteran sustained 
fractures to both the right and left hips several years prior 
to his 1988 hospitalizations and other VA treatment.  A 
February 1988 statement from the appellant notes that the 
veteran fell and fractured his left hip during 
hospitalization at Ft. Campbell Kentucky, and that he fell 
and fractured his right hip while at home.  VA treatment 
records show that the injury to the left hip occurred in 
1984, and the injury to the right hip occurred in 1985.  VA 
medical records confirm that both of these injuries occurred 
prior to admission at VA facilities.  

March 1988 VA treatment records note that the veteran had 
wiggled out of a restraint and fallen onto his buttocks.  He 
did not have any complaints of pain or paresthesias.  He was 
returned to bed without complaints of pain.  An examination 
was negative for lacerations, or for tenderness to the 
sacroiliac or gluteal areas.  The veteran was told to inform 
the nurses if he experienced any pain.  

VA treatment records dated subsequent to March 1988 are 
negative for any further complaints or treatment regarding 
the veteran's fall onto his buttocks.  

May 1988 records state that the veteran did not have any skin 
lesions.  

June 1988 VA treatment records indicate that the veteran 
bruised his left thigh while bathing.  

VA X-ray studies dated June 1988 show a total right hip 
replacement, and a Jewitt nail and plate for the left hip.  
These records state that a previously seen fracture of the 
superior as well as the inferior ramus of the left pubic bone 
was again seen, with moderate separation and some evidence of 
callus formation.  

The veteran was afforded a VA examination in August 1988.  
The history of the fractures of both hips and the right 
humerus was noted, as well as a 1986 fracture of the left 
shoulder.  An area of depression of the left frontal area of 
the skull secondary to surgery was noted.  The diagnoses did 
not include abrasions of the right elbow and leg, or a 
contusion of the head.  

During VA hospitalization in April 1989, it was reported that 
the veteran had fallen getting out of bed. He was found on 
the floor with no apparent injury except a small abrasion of 
the right elbow and leg.  On examination there was no 
evidence of fracture.

The evidence clearly establishes that fractures of both hips 
occurred well before the 1988 treatment in question, and that 
there was no pending claim for § 1151 benefits for these 
previous injuries at the time of the veteran's death.  There 
is no evidence of additional injury to the hips during the 
1988 treatment.  The evidence does demonstrate that the 
veteran fell onto his buttocks in March 1988.  However, there 
was no pain or any other positive findings at that time that 
would suggest the fall resulted in injury or disability.  

The VA records also include the June 1988 X-ray studies which 
demonstrate a fracture of the ramus of the left pubic bone.  
However, there is absolutely no evidence that this fracture 
was incurred during VA hospitalization or other VA treatment.  
There is no medical evidence of a nexus between the fracture 
of the ramus and the March 1988 fall or the VA 
hospitalization.  

The mere fact that this fracture was observed during VA 
hospitalization does not indicate that it is a result of VA 
hospitalization.  Therefore, the preponderance of the 
evidence is against the appellant's claim for compensation 
for this disability.  As the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt is 
not applicable.  38 U.S.C.A. § 5107(b).  

As for the alleged abrasions, the evidence demonstrates that 
the veteran sustained a bruise to his left thigh in June 
1988.  However, there was no evidence of abrasions or 
contusions at the August 1988 VA examination and the evidence 
is against a finding of any disability resulting from the 
bruise.

At the time of the veteran's death, there was no pending 
claim for benefits based on the abrasions incurred during VA 
treatment in April 1989.  Accrued benefits would therefore 
not be payable on the basis of that injury.  

In reaching its conclusions in this case, the Board has 
resolved reasonable doubt in the appellant's favor where 
applicable.  As discussed the preponderance of the evidence 
is against the grant of accrued benefits under 38 U.S.C.A. 
§ 1151, other than for the fracture of the right humerus.  
38 U.S.C.A. § 5107(b).




							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a fracture of the right 
humerus during treatment at VA facilities from January to 
March 1988, for the purposes of accrued benefits, is granted. 

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for fractures of both hips, 
the pelvic ramus, abrasions of the right elbow and leg, and a 
contusion of the head during treatment at VA facilities from 
January to August 1988, for the purposes of accrued benefits, 
is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


